Explanatory Comment

      Rule 1063 governing the commencement of the action to quiet title and Rule

1093 governing the commencement of the action in mandamus have been amended to

clarify and update both rules. Both rules currently allow for an action to be initiated by

complaint or agreement for an amicable action. The amendment limits initiation of an

action by complaint only. The agreement for an amicable action was deleted from Rule

1007 governing the commencement of general civil actions in 1991 because it was a

device little used in modern practice, and could be achieved through alternative

procedures. See Rule 1007, Explanatory Comment -- 1991. The amendment of Rule

1063 and 1093 conforms both the action to quiet title and the action in mandamus to

modern practice.



                                                       By the Civil Procedural
                                                       Rules Committee

                                                       William S. Stickman IV
                                                       Chair